DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Regarding claim 1, lines 7-9, the relationship between the lift mechanisms and the remainder of the structure is missing and it is unclear exactly how the lifting mechanisms support the lintel without being attached or connected to any of the other structural pieces.
Regarding claim 11, lines 7-9, the relationship between the lift mechanisms and the remainder of the structure is missing and it is unclear exactly how the lifting mechanisms support the lintel without being attached or connected to any of the other structural pieces.
Regarding claim 13, first the claim is dependent from itself, which creates issues with improper antecedent basis. Further, claim 13 recites “the bolt” but the claims fail to introduce a bolt, specifically claims 11 and 12 do not recite a bolt and therefore the claim lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 8, 10-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,141,533 to Below et al.

Regarding claim 1, Below et al. disclose a method of supporting an opening in an existing structure, the method comprising: affixing two support columns (1, 1) to the existing structure (Fig.1); coupling a lintel (2, H) comprising a first flange (8, 3) to the two support columns so that a center portion of the first flange substantially abuts 
Regarding claim 4, wherein the lintel comprises a second flange (9) that is disposed at approximately a 90 degree angle with respect to the first flange, and is configured to abut against a second surface of the existing structure (Fig.2).  
Regarding claim 5, wherein the first flange is a horizontal flange (8), and the second flange is a vertical flange (9).  
Regarding claim 7, wherein the two end portions of the first flange each include an aperture (hole through 3, Fig.1a) configured to receive one of the lift mechanisms.
Regarding claim 8, wherein the two lift mechanisms each comprise a lift bolt (21) and a lift nut (20, 23); and wherein the two lift nuts are disposed within the two support columns, respectively, and are configured to respectively receive the two lift bolts (Fig.4).  
Regarding claim 10, wherein each lift nut comprises a flange (flange of 23) that extends outwardly; wherein each flange is configured to engage one of said support columns (Fig.4).  
Regarding claim 11, Below et al. disclose a support apparatus configured to support an opening in an existing structure, the apparatus comprising: two support columns (1, 1) configured to be affixed to the existing structure; a lintel (2, H) comprising a first flange (8, 3), said lintel configured to be coupled to the two support columns (Fig. 1 and 2), and configured so that a center portion of the first flange substantially abuts 
Regarding claim 12, wherein the two end portions of the first flange are configured to not contact the first surface of the existing structure until the two lift 45039198 v11 1NON-PROVISIONAL PATENT APPLICATION ATTORNEY DOCKET NO. 0033648.0000004 mechanisms cause the two end portions of the first flange to support the first surface of the existing structure (lift mechanisms raise the lintel H).  
Regarding claim 13, further comprising a penetration (slot 24) in the bolt (21), whereby the penetration is configured to receive a member to rotate the bolt (Column 3, lines 10-14).  
Regarding claim 14, wherein the lintel comprises a second flange (9) that is disposed at approximately a 90 degree angle with respect to the first flange, and is configured to abut against a second surface of the existing structure (Fig.2).  
Regarding claim 15, wherein the first flange is a horizontal flange (8), and the second flange is a vertical flange (9).  
Regarding claim 17, wherein the two end portions of the first flange each include an aperture (hole through 3, Fig.1a) configured to receive one of the lift mechanisms.  
Regarding claim 18, wherein the two lift mechanisms each comprise a lift bolt (21) and a lift nut (20, 23); and wherein the two lift nuts are disposed within the two support columns (Fig.4), respectively, and are configured to respectively receive the two lift bolts.  
Regarding claim 20, wherein each lift nut comprises a flange (flange of 23) that extends outwardly; wherein each flange is configured to engage one of said support columns (Fig.4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,141,533 to Below et al.

Regarding claims 9 and 19, Below et al. disclose providing a slot in the lift bolt in order to adjust the bolt and do not specifically disclose wherein said moving two lift mechanisms comprises rotating said lift nuts to raise the respective lift bolts, and thereby raise the respective two end portions of the first flange.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the nuts to rotate the lift bolt, thereby having the nuts attached to the bolt and which will also prevent the nut from being over-rotated, thereby preventing the threaded shank from unintentionally being removed from the assembly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,012,001. Although the the elements of the instant claims are included within the co-pending claims.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,841,140. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the co-pending claims.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,9204352. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the co-pending claims.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,253,513. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the co-pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635